                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    REPLY S.P.A.,                                      CASE NO. C19-0450-JCC
10                           Plaintiff,                  MINUTE ORDER
11            v.

12    SENSORIA INC., et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion for an extension of
18   time and for a continuance of the status conference (Dkt. No. 24). The motion is GRANTED.
19   Plaintiff’s deadline to respond to Defendants’ motion to dismiss (Dkt. No. 22) is EXTENDED to
20   June 3, 2019. The deadline for Defendants’ reply to Plaintiff’s response is June 7, 2019. The
21   Clerk is DIRECTED to re-note Defendants’ motion to dismiss (Dkt. No. 22) to June 7, 2019.
22   Finally, the status conference is EXTENDED to August 6, 2019 at 9:00 a.m.
23          DATED this 10th day of May 2019.
24                                                         William M. McCool
                                                           Clerk of Court
25

26                                                         s/Tomas Hernandez
                                                           Deputy Clerk

     MINUTE ORDER
     C19-0450-JCC
     PAGE - 1
